NO. 07-11-0300-CV

                            IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                       PANEL C

                                   AUGUST 5, 2011

                         ______________________________


       IN RE: HARVEY BRAMLETT, JR. AND JASON BLAKENEY, RELATORS

                         ______________________________

                         ORIGINAL PROCEEDING
       ARISING FROM PROCEEDING BEFORE THE 108TH DISTRICT COURT
                   OF POTTER COUNTY; NO. 99,017-00-E;
            HONORABLE DOUGLAS WOODBURN, JUDGE PRESIDING

                        _______________________________

Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.


                              MEMORANDUM OPINION


      Relators, Harvey Bramlett, Jr. and Jason Blakeney, proceeding pro se and in

forma pauperis, seek a writ of mandamus to compel the Honorable Douglas Woodburn

to make and file findings of fact and conclusions of law in their case against the Texas

Department of Criminal Justice Institutional Division, et al. Final judgment was entered

in the case on March 14, 2011, and Relators complied with Rules 296 and 297 of the

Texas Rules of Civil Procedure in requesting findings and conclusions. By order issued

this same date, Relators' direct appeal in cause number 07-11-0139-CV was abated
and the cause was remanded to the trial court with instructions to enter findings of fact

and conclusions of law.


      Consequently, Relators' request for mandamus relief is rendered moot.


                                               Per Curiam




                                           2